DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barberot (FR3002209).
Regarding claim 1, Barberot teaches a package (Figs 2A-2D) for containing at least one product comprising: at least one support (200) exhibiting: at least one base configured for receiving one or more products, at least one perimetral edge (210) surrounding the base, at least one removable portion (400A) extending as a prolongation of the perimetral edge (210) away from the base, a closing film (300) engaged with at least one portion of the perimetral edge, and with the removable portion and configured for defining cooperatively with the support a housing compartment for the product, the removable portion and at least part of the closing film (300) being configured for being separated from the support during a step of opening the package (Figs 2A-2D), the package being configured for defining a closed condition wherein the closing film cooperatively with the support interdicts the access to the housing compartment, and the removable portion is aligned with at least one portion of the perimetral edge from which the removable portion itself extends as a prolongation; characterized in that the package further comprises a gripping portion (400B) emerging from the perimetral edge (6) and extending, in said closed condition of the package, at least partially transversally to the removable portion.
Regarding claim 2, wherein the removable portion, in the closed condition, is coplanar with at least said portion of the perimetral edge from which the removable portion itself extends as a prolongation (Figs 2A-2D). 
Regarding claim 3, wherein the gripping portion is integrally joined to the perimetral edge of the support (Figs 2A-2D).
Regarding claim 4, wherein the gripping edge extends between an attachment portion directly engaged with the perimetral edge, and an end portion which, at least in the closed condition of the package, is distanced from the perimetral edge and from the removable portion, wherein the end portion, at least in the closed condition, is distanced from the closing film (Figs 2A-2D).
Regarding claim 5, wherein the gripping portion extends along a prevalent development direction which, at least in the closed condition of the package, is angularly offset with respect to the removable portion (Figs 2A-2D).
Regarding claim 6, wherein the gripping portion is directly engaged with the perimetral edge and is folded with respect to this latter, optionally the gripping edge is directly engaged with at least said portion of the perimetral edge, the gripping portion extending as a prolongation and being folded with respect to said portion of the perimetral edge (Figs 2A-2D).
Regarding claim 7, wherein the perimetral edge comprises an external flange which lies on a plane, wherein the closing film being at least partially engaged with the flange, the gripping portion extending along a respective plane transversal to the lying plane of the flange (Figs 2A-2D).
Regarding claim 8, wherein the removable portion, in the closed condition of the package, extends along a main direction coplanar with the lying plane of the flange (Figs 2A-2D). 
Regarding claim 9, wherein the gripping portion comprises a tab emerging from the perimetral edge, said tab, in the closed condition of the package, lying on a plane, wherein the removable portion comprises a respective tab also extending along a respective plane, wherein the tabs, respectively of the gripping portion and removable portion, at least in the closed condition of the package, are angularly offset from each other (Figs 2A-2D).
Regarding claim 10, wherein the closing film  extends, in thickness, between a first and second surfaces, the support extending, in thickness, between a first and second surfaces, wherein the second surface of the closing filmcontacts at least partially the first surface of the support, wherein the gripping portion comprises a first surface seamlessly engaged with the first surface of the support the gripping portion comprises a second surface seamlessly engaged with the second surface of the support, wherein the first surface of the gripping portion does not contact the closing film (Figs 2A-2D).
Regarding claim 11, wherein the second surface of the closing film is engaged at least partially with the perimetral edge and with the removable portion (Figs 2A-2D).
Regarding claim 12, wherein the removable portion, in the closed condition of the package, is joined to the perimetral edge only by means of the closing film; or integrally joined to the perimetral edge of the support by at least one weakening portion of the support, said weakening portion being configured for ensuring the separation of the removable portion itself from the perimetral edge of the support during a step of opening the package following the closed condition (Figs 2A-2D).
Regarding claim 13, wherein the base of the support comprises a bottom wall and a lateral wall, said lateral wall emerging, in height, from the bottom wall transversally to this latter, and defining, cooperatively with said bottom wall, a containment seat adapted to receive the product, wherein the flange of the perimetral edge emerges from the lateral wall according to a direction exiting from the containment seat, said flange being distanced from the bottom wall, wherein the gripping portion is disposed at the side of said lateral wall (Figs 2A-2D).
Regarding claim 14, wherein the support comprises at least one angular portion, the removable portion being disposed at the at least one angular portion, optionally, the removable portion defines at least part of said angular portion, wherein the gripping portion is disposed at said at least one angular portion, optionally the gripping portion and removable portion are disposed at a same angular portion of the support (Figs 2A-2D).
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736